 

 

 

EXHIBIT 10(iii)(a.1)

 

EXXON MOBIL CORPORATION

2003 INCENTIVE PROGRAM

(as approved by shareholders May 28, 2003)

 

I. Purposes

 

                This 2003 Incentive Program is intended to help reward, retain,
and motivate selected employees of the Corporation and its affiliates and to
align further the interests of those employees with the interests of the
Corporation's shareholders through the grant of stock-based awards.

 

II. Definitions

 

                The following definitions apply:

 

                (1)  'Administrative authority' means the Board, a committee
designated by the Board, the Chairman of the Board, or the Chairman's delegates
authorized to administer outstanding awards under this Program, establish
requirements and procedures for the operation of the Program, and to exercise
other powers assigned to the administrative authority under this Program in
accordance with Section III.

 

                (2)  'Affiliate' means a corporation, partnership, limited
liability company, or other entity in which the Corporation, directly or
indirectly, owns an equity interest and which the administrative authority
determines to be an affiliate for purposes of this Program (including for
purposes of determining whether a change of employment constitutes a
termination).

 

                (3)  'Award' means a stock option, a stock appreciation right,
restricted stock, a restricted stock unit, performance stock, a performance
stock unit, deferred stock, a deferred stock unit, or other award granted under
this Program.

 

(4)  'Board' means the Board of Directors of the Corporation.

 

(5)  'Code' means the Internal Revenue Code, as in effect from time to time.

 

                (6)  'Compensation Committee' means the committee of the Board
so designated in accordance with Section IV.

 

                (7)  'Corporation' means Exxon Mobil Corporation, a New Jersey
corporation, or its successors.

 

(8)  'Deferred stock' means a share the delivery of which is subject to a
specified deferral period.

 

(9)  'Deferred stock unit' means a stock unit the settlement of which is subject
to a specified deferral period.

 

                (10)  'Designated beneficiary' means the person designated by
the grantee of an award pursuant to Section XVI to be entitled, on the death of
the grantee, to any remaining rights arising out of the award.

 

                (11)  'Detrimental activity' of a grantee means activity at any
time, during or after employment with the Corporation or an affiliate, that is
determined in individual cases by the administrative authority to be (a) a
material violation of applicable standards, policies, or procedures of the
Corporation or an affiliate; or (b) a material breach of legal or other duties
owed by the grantee to the Corporation or an affiliate; or (c) a material breach
of any contract between the grantee and the Corporation or an affiliate; or (d)
acceptance by grantee of duties to a third party under circumstances that create
a material conflict of interest, or the appearance of a material conflict of
interest, with respect to the grantee's retention of outstanding awards under
this Program.  Detrimental activity includes, without limitation, activity that
would be a basis for termination of employment for cause under applicable law in
the United States, or a comparable standard under applicable law of another
jurisdiction.  With respect to material conflict of interest or the appearance
of material conflict of interest, such conflict or appearance might occur when,
for example and without limitation, a grantee holding an outstanding award
becomes employed or otherwise engaged by an entity that regulates, deals with,
or competes with the Corporation or an affiliate.

1 

 

--------------------------------------------------------------------------------

 

 

 

 

                (12)  ‘Employee’ means an employee of the Corporation or an
affiliate, including a part-time employee or an employee on military, family, or
other approved temporary leave.

 

                (13)  'Exchange Act' means the Securities Exchange Act of 1934,
as in effect from time to time.

 

                (14)  'Fair market value' as of any day means (a) if the New
York Stock Exchange is open for trading on that day, the average of the high and
low price of the shares as reported on the consolidated tape during the New York
Stock Exchange regular session; or (b) if the New York Stock Exchange is not
open for trading on that day, the price determined under the preceding clause
(a) for the most recent prior trading day.

 

                (15)   'Grantee' means a recipient of an award under this
Program.

 

                (16)  ‘Granting authority” means the Board or any appropriate
committee authorized to grant and amend awards under this Program and to
exercise other powers assigned to the granting authority under this Program in
accordance with Section V.

 

                (17)  'Incentive Stock Option' or 'ISO' means a stock option
that meets the requirements of Section 422 of the Code or any successor
provision.

 

                (18)  'Other award' means a form of award based on, payable in,
or otherwise related to shares that is not covered by Sections IX, X, XI, or XII
of this Program.

 

                (19)  'Performance stock' means a share the delivery of which is
subject to attainment of specified performance criteria.

 

                (20)  'Performance stock unit' means a stock unit the delivery
or settlement of which is subject to attainment of specified performance
criteria.

 

                (21)  'Program' means this 2003 Incentive Program, as amended
from time to time.

 

(22)  'Reporting person' means a person subject to the reporting requirements of
Section 16(a) of the Exchange Act with respect to the shares.

 

(23)  'Resign' means to terminate at the initiative of the employee before
standard retirement time.  Resignation includes, without limitation, early
retirement at the initiative of the employee.  The time or date of a resignation
for purposes of this Program is not necessarily the employee's last day on the
payroll.  See Section XV(3).

 

                (24)  'Restricted stock' means shares subject to restrictions on
transfer and potential forfeiture for a specified restricted period.

 

                (25)  'Restricted stock unit' means a stock unit subject to
restrictions on transfer and potential forfeiture for a specified restricted
period.

 

                (26)  'Rule 16b-3' means Rule 16b-3 or any successor rule under
the Exchange Act that exempts transactions under employee benefit plans, as in
effect from time to time.

 

                (27)  'Section 162(m)' means Section 162(m) of the Code and the
regulations thereunder, as in effect from time to time.

 

                (28)  'Share' means a share of common stock of the Corporation,
or any security issued in exchange therefor.

 

                (29)  'Stock unit' means a right with a value based on the value
of shares.

 

                (30)  'Shareholder-approved plan' means any of the plans
constituting parts of any Incentive Programs previously approved by shareholders
of the Corporation.

2 

 

--------------------------------------------------------------------------------

 

 

 

 

(31)  'Spread' means the difference between the exercise price per share of an
award and the fair market value of the underlying shares on the date the award
is exercised.

 

(32)  'Standard retirement time' means (a) for each US-dollar payroll employee,
the first day of the month immediately following the month in which the employee
attains age 65; and (b) for each other employee, the comparable age in that
employee's payroll country as determined by the administrative authority with
reference to local law, custom, and affiliate policies regarding retirement.

 

                (33)  'Stock appreciation right' or 'SAR' means an award giving
the grantee the right to receive the spread on the shares specified in the
award.

 

                (34)  'Terminate' means cease to be an employee for any reason,
whether at the initiative of the employee, the employer, or otherwise.  That
reason could include, without limitation, resignation or retirement by the
employee; discharge of the employee by the employer, with or without cause;
death; transfer of employment to an entity that is not an affiliate; or a sale,
divestiture, or other transaction as a result of which an employer ceases to be
an affiliate.  A change of employment from the Corporation or one affiliate to
another affiliate, or to the Corporation, is not a termination.  The time or
date of termination is not necessarily the employee's last day on the payroll. 
See Section XV(3).

                               

III. Administration

 

                The Board is the ultimate administrative authority for this
Program, with the power to interpret and administer its provisions.  The Board
may delegate its authority to a committee which, except in the case of the
Compensation Committee, need not be a committee of the Board.  Subject to the
authority of the Board or an authorized committee, the Chairman and his
delegates will serve as the administrative authority for purposes of
establishing requirements and procedures for the operation of the Program;
making final determinations and interpretations with respect to outstanding
awards; and exercising other powers assigned to the administrative authority
under this Program.

 

IV. Compensation Committee

 

                The Board will appoint a Compensation Committee.  The
Compensation Committee will consist of three or more non-employee members of the
Board, each of whom satisfies such criteria of independence as the Board may
establish and such additional regulatory or listing requirements as the Board
may determine to be applicable or appropriate.  No award under this Program may
be granted to a member of the Compensation Committee.

 

V. Right to Grant Awards; Reserved Powers; Eligibility

 

                (1)  The Board is the ultimate granting authority for this
Program, with the power to select eligible persons for participation and to make
all decisions concerning the grant or amendment of awards.  The Board may
delegate this authority in whole or in part (a) in the case of reporting
persons, to the Compensation Committee; and (b) in the case of employees who are
not reporting persons, to a committee of two or more persons who may, but need
not, be directors of the Corporation.

 

                (2)  The granting authority has sole discretion to select
persons for awards under this Program, except that grants may be made only to
persons who at the time of grant are, or within the immediately preceding 12
months have been, employees of the Corporation or of an affiliate in which the
Corporation directly or indirectly holds a 50 percent or greater equity
interest.  No person is entitled to an award as a matter of right, and the grant
of an award under this Program does not entitle a grantee to any future or
additional awards.

 

VI. Term

 

                This Program will become effective when approved by the
shareholders of the Corporation and will terminate when there are no longer any
outstanding awards under the Program.

 

VII.  Available Shares

 

                 (1)  The maximum number of shares issued pursuant to awards
under this Program may not exceed 220,000,000 shares.  Within this overall
limitation, the following additional limitations also apply:

3 

 

--------------------------------------------------------------------------------

 

 

 

 

(a)  No more than 20,000,000 shares may be issued under ISOs;

 

(b)  No more than 5,000,000 shares may be granted under stock options or SARs to
any one grantee in any one calendar year;

 

(c)  No more than 10,000,000 shares may be issued under other awards pursuant to
Section XIII; and

(d) Grants of performance stock and performance stock units to certain senior
executives under Section XI(2) are subject to the limitation based on annual net
income specified in Section XI(2)(b).

 

                (2)  To the extent an award under this Program is settled in
cash, expires unexercised, or is forfeited or cancelled, shares subject to the
award will not be considered to have been issued and will not be applied against
the maximum number of shares under the preceding clause (1).

 

                (3)  Shares surrendered to or withheld by the Corporation in
payment of the exercise price or applicable taxes upon exercise or settlement of
an award may also be used thereafter for additional awards.

 

VIII. Adjustments

 

                Whenever a stock split, stock dividend, merger, or other
relevant change in capitalization occurs, the administrative authority (which,
in the case of reporting persons, must be the Compensation Committee) may adjust
the terms of outstanding awards, as well as the terms of this Program relating
to the number of shares that may be granted or issued, as appropriate to prevent
either dilution or enlargement of the rights of grantees and potential grantees.

  

IX. Stock Options; SARs

 

                (1)  Subject to the terms of this Program, stock options and
SARs may be granted to selected persons upon such terms and conditions as the
granting authority determines, except that:

 

                (a)  The exercise price per share may not be less than 100
percent of fair market value on the date of grant;

 

                (b)  Except in case of death as provided in Section XVI, a stock
option or SAR may not become exercisable until at least one year after the date
of grant; and

               

                (c)  An unexercised stock option or SAR will expire at the
earliest of the following times:

 

(i)  Ten years after it is granted;

 

(ii)  Any earlier date specified in the award; or

 

(iii)  Such earlier date as may apply under Section XV.

 

                (2)  The granting authority may designate any stock option as an
ISO.  However, the aggregate fair market value (determined as of the date a
stock option is granted) of shares underlying stock options designated as ISOs
that become exercisable for the first time by any grantee during any calendar
year (under this Program and all other plans of the Corporation and any
affiliate) may not exceed $100,000 (or such other amount as may be reflected in
the limits imposed from time to time by Section 422(d) of the Code or any
successor provision).  This limitation will be applied by taking stock options
into account in the order in which they were granted. In addition, (a) the total
number of shares granted as ISOs under this Program may not exceed the limit
specified in Section VII(1)(a); and (b) no ISO may be granted after the tenth
anniversary of the date on which shareholders approve this Program.  If a stock
option or portion that is intended to qualify as an ISO fails to meet the
foregoing requirements, the option or portion will be treated as not being an
ISO but will otherwise remain a valid stock option according to its terms.

4 

 

--------------------------------------------------------------------------------

 

 

 

 

(3)  Payment of the exercise price of a stock option may be made in cash or
shares in accordance with the terms of this Program and any requirements or
procedures of the administrative authority in effect at the time.  If permitted
by the administrative authority, shares used as payment need not be physically
delivered to the Corporation but may be deemed transferred so that only a net
number of shares is physically delivered to the grantee in settlement of an
option exercise.  Shares used as payment will be valued at fair market value. 
For this purpose, the administrative authority may establish procedures under
which fair market value is determined either on the date of exercise or as of
the immediately preceding day. 

 

 (4)  SARs may be granted as freestanding awards or in tandem with stock
options.  A tandem SAR may be included with a stock option at the time the
option is granted or by an amendment of the option.  Exercise of a tandem SAR
will be deemed a surrender of the related stock option for cancellation and vice
versa.  SARs may be settled in cash, shares, or a combination thereof.

 

(5)  A stock option or SAR may provide that it will be deemed to be
automatically exercised on the last day of its term if the award has positive
value and would otherwise expire unexercised under subsections (1)(c)(i) or
(1)(c)(ii) of this Section IX.

 

X. Restricted Stock; Restricted Stock Units

 

                Subject to the terms of this Program, restricted stock and
restricted stock units may be granted to selected persons upon such terms and
conditions as the granting authority determines, including: the duration and
conditions of the applicable restricted periods; whether or not, in the case of
restricted stock, the grantee has the right to vote the shares or receive
dividends; and, in the case of restricted stock units, the method of settlement,
which may be in cash, shares, or a combination thereof.  However, except in case
of death (which is covered in Section XVI), the restricted period for restricted
stock and restricted stock units granted under this Section X may not be less
than three years from the date the award is approved by the granting authority.

 

XI. Performance Stock; Performance Stock Units

 

                (1)  Subject to the terms of this Program, performance stock and
performance stock units may be granted to selected persons upon such terms and
conditions as the granting authority determines, including: the applicable
performance periods and performance criteria; maximum, minimum and target
settlement values, if applicable; whether or not, in the case of performance
stock, the grantee has the right to vote the shares or receive dividends; and,
in the case of performance stock units, the method of settlement, which may be
in cash, shares, or another form of award permitted under this Program, or a
combination thereof.  However, the performance period for performance stock and
performance stock units granted under this Section XI may not be less than 12
months.  The extent to which performance criteria have been achieved will be
determined by the administrative authority (which, in the case of awards granted
under Section XI(2), must be the Compensation Committee).

 

                (2)  Performance stock or performance stock units granted to the
Corporation's Chief Executive Officer, the other four most highly compensated
officers, and any other key employees designated by the Compensation Committee
as of the end of each taxable year of the Corporation will be subject to the
following additional terms:

 

(a)  The award will be subject both to the shareholder-approved performance goal
specified in paragraph (b) of this Section XI(2) and to the attainment of such
other objective goals as shall be pre-established by the Compensation Committee
based on one or more of the following performance criteria:  earnings per share,
net income, cash flow, operating income, return on capital employed, and total
shareholder return.

 

(b)  The maximum amount of awards granted under these terms to any one grantee
for any one year is limited to the shareholder-approved performance goal of
one-half of one percent (0.5 percent) of the Corporation's net income from
operations for that year.  For this purpose, performance stock will be valued at
the fair market value of shares and performance stock units will be valued at
the fair market value of one share per unit on the date of grant.  The
Compensation Committee may award a grantee less, but not more, than the maximum
award under this Section XI(2).

 

XII. Deferred Stock; Deferred Stock Units

 

                (1)  Subject to the terms of this Program, deferred stock and
deferred stock units may be granted to selected persons upon such terms and
conditions as the granting authority determines, including: the duration of the
deferral period; the number of installments in which delivery of deferred stock
or settlement of deferred stock units will be made; whether or not, in the case
of deferred stock, the grantee has the right to vote the shares or receive
dividends; and, in the case of deferred stock units, the method of settlement,
which may be in cash, shares, or a combination thereof.  However, deferred stock
and deferred stock units granted

5 

 

--------------------------------------------------------------------------------

 

under this Section XII may only be granted in lieu of salary, bonus, or
incentive compensation that would otherwise be paid to the grantee in cash.  For
this purpose, deferred stock will be valued at the fair market value of shares
and deferred stock units will be valued at the fair market value of one share
per unit on the date of grant.

 

                (2)  Deferred stock and deferred stock units may be awarded at
the election of the granting authority or, if the granting authority permits and
subject to any requirements and procedures established by the administrative
authority, at the election of the grantee.

 

XIII.  Other Awards

 

                Subject to the terms of this Program (including the 10,000,000
share limit specified in Section VII(1)(c)), other awards may be granted to
selected persons upon such terms and conditions as the granting authority
determines consistent with the overall purposes of this Program.

 

XIV. Deferred and Installment Settlement; Dividend and Interest Equivalents

               

(1)  The granting authority may permit or require settlement of any award under
this Program to be deferred and to be made in one or more installments upon such
terms and conditions as the granting authority may determine at the time the
award is granted or by amendment of the award. 

 

(2)  Any form of award may accrue dividend equivalents upon such terms and
conditions as the granting authority determines.  Dividend equivalents may be
paid currently in cash or may be deemed to be reinvested in additional shares
(which may thereafter accrue additional dividend equivalents).  Any reinvestment
will be at fair market value on the date thereof.  Reinvested dividend
equivalents will be settled in cash or shares upon exercise, settlement, or
payment of, or lapse of restrictions on, the underlying award, and will expire
or be forfeited or cancelled upon the same conditions as the underlying award.

 

                (3)  An award that is settled in whole or in part in cash on a
deferred basis may provide for interest equivalents to be credited with respect
to the cash payment upon such terms and conditions as the granting authority
determines.  Interest equivalents may be paid currently or may be added to the
balance of the award amount and compounded.  Compounded interest equivalents
will be paid in cash upon exercise, settlement, or payment of, or lapse of
restrictions on, the underlying award, and will expire or be forfeited or
cancelled upon the same conditions as the underlying award.  The granting
authority may delegate to the administrative authority the right to determine
the rate or rates at which interest equivalents will accrue.

 

                (4)  The crediting of dividend or interest equivalents on an
outstanding award is not a new grant for purposes of the eligibility provisions
of Section V(2).

 

XV.  Termination; Detrimental Activity

 

(1)  If a grantee terminates before standard retirement time, other than by
reason of death, all outstanding awards of the grantee under this Program
(including unexercised stock options or SARs,  restricted stock and restricted
stock units still subject to restriction, and performance stock, performance
stock units, deferred stock, deferred stock units, and other awards not yet paid
or settled) will automatically expire and be forfeited as of the date of
termination except to the extent the administrative authority (which, in the
case of reporting persons, must be the Compensation Committee) determines
otherwise.

 

(2)  If a grantee resigns, the administrative authority (which, in the case of
reporting persons, must be the Compensation Committee) may, in furtherance of
the employee-retention purpose of this Program or for other good reason, require
the grantee to pay to the Corporation an amount equal to the spread on any stock
option or SAR exercised by the grantee during the six-month period immediately
preceding such resignation.  The provisions of this Section XV(2) are in
addition to, not in lieu of, the other consequences of termination provided in
this Section XV.

 

 (3)  For purposes of this Program, the administrative authority may determine
that the time or date an employee resigns or otherwise terminates is the time or
date the employee gives notice of resignation, accepts employment with another
employer, otherwise indicates an intent to resign, or is discharged.  The time
or date of termination for this purpose is not necessarily the employee's last
day on the payroll.

 

(4)  If the administrative authority (which, in the case of reporting persons,
must be the Compensation Committee) determines that a grantee has engaged in
detrimental activity, whether or not the grantee is still an employee, then the
administrative authority may, effective as of the time of such determination,
cancel and cause to expire all or part of the grantee's outstanding

6 

 

--------------------------------------------------------------------------------

 

 

 

awards under this Program (including unexercised stock options or SARs, 
restricted stock and restricted stock units still subject to restriction, and
performance stock, performance stock units, deferred stock, deferred stock
units, and other awards not yet paid or settled).

 

(5)  If the administrative authority is advised or has reason to believe that a
grantee (a) may have engaged in detrimental activity; or (b) may have accepted
employment with another employer or otherwise indicated an intent to resign, the
authority may suspend the exercise, delivery or settlement of all or any
specified portion of such grantee's outstanding awards pending an investigation
of the matter.

 

XVI.  Death; Beneficiary Designation

 

(1)  Unless otherwise specified in the award, if a grantee dies:

 

(a)  Any of the grantee's stock options or SARs that are not yet exercisable
will become immediately exercisable in full;

 

(b)  Any remaining restrictions with respect to the grantee's restricted stock
or restricted stock units will expire; and

 

(c)  The administrative authority may alter or accelerate the settlement
schedule of any performance stock, performance stock units, deferred stock,
deferred stock units, or other award payable on a deferred or installment basis.

 

(2)  Any rights with respect to an award existing after the grantee dies are
exercisable by the grantee's designated beneficiary or, if there is no
designated beneficiary, by the grantee's estate representative or lawful heirs
as demonstrated to the satisfaction of the administrative authority. 
Beneficiary designations must be made in writing and in accordance with such
requirements and procedures as the administrative authority may establish.

 

XVII. Amendments to the Program and Outstanding Awards; Shareholder Approval

 

                (1)  The Board can from time to time amend this Program or halt
the grant of new awards under this Program, except that approval of the
shareholders of the Corporation will be required for any amendment (other than
adjustments under Section VIII):

 

(a)  To increase the maximum number of shares that may be issued under

Section VII;

 

(b)  To decrease the minimum exercise price per share of a stock option or SAR;
or

 

(c)  That would otherwise materially increase the benefits accruing to
participants under the Program.

 

An amendment of this Program will, unless the amendment provides otherwise, be
immediately and automatically effective for all outstanding awards.

 

                (2)   Without amending this Program, the granting authority may
amend any one or more outstanding awards under this Program or any other
shareholder-approved plan to incorporate in those awards any terms that could be
incorporated in a new award under this Program, except that approval of the
shareholders of the Corporation will be required for any amendment of an
outstanding stock option or SAR to decrease the exercise price per share (other
than an adjustment under Section VIII).  An award as amended must satisfy any
conditions or limitations applicable to the particular type of award under the
terms of this Program.

 

                (3)  Approval of the shareholders of the Corporation will also
be required for (a) any cancellation of an outstanding option or SAR in exchange
for the grant of a new option or SAR having a lower exercise price per share or
(b) any cancellation of an outstanding option or SAR having an exercise price
above the current market price of the shares in exchange for another form of
award under this Program.

 

XVIII. Withholding Taxes

 

                The Corporation has the right, in its sole discretion, to deduct
or withhold at any time shares, stock units, or cash otherwise payable or
deliverable in order to satisfy any required withholding, social security, and
similar taxes and contributions with respect to awards under this Program. 
Withheld shares may be retained by the Corporation or sold on behalf of the
grantee.  Alternatively,

7 

 

--------------------------------------------------------------------------------

 

 

 

the Corporation also has the right in its sole discretion, to require the
grantee at any time to deposit with the Corporation cash in an amount determined
by the Corporation to be necessary to satisfy required withholding, social
security, and similar taxes and contributions with respect to awards under this
Program.  In its sole discretion, the Corporation may permit the grantee to
satisfy all or part of the grantee's obligations under this Section XVIII by
delivering, in accordance with any applicable requirements or procedures of the
administrative authority, shares previously owned by the grantee.  Shares
withheld or delivered in accordance with this Section XVIII will be valued at
fair market value.  For this purpose, the administrative authority may establish
procedures under which fair market value is determined either on the date of
withholding or delivery or as of the immediately preceding day.

 

XIX. Non-US Awards

  

             Subject to the limitations contained in this Program, the granting
authority may establish different terms and conditions for awards to persons who
are residents or nationals of countries other than the United States in order to
accommodate the local laws, tax policies, or customs of such countries.  Such
terms and conditions may include, without limitation, granting cash-only stock
appreciation rights or stock units in lieu of or in tandem with share awards. 
The granting authority may adopt one or more supplements or sub-plans under this
Program to implement those different terms and conditions.

 

XX.  General Provisions

 

(1)  Shares subject to awards under this Program may either be authorized but
unissued shares or previously issued shares that have been reacquired by the
Corporation.

 

(2)  For reporting persons, transactions under this Program are intended to
comply with all applicable conditions of Rule 16b-3.  If any provision of this
Program or any action by an authority under this Program fails to so comply,
such provision or action will, without further action by any person, be deemed
to be automatically amended to the extent necessary to effect compliance with
Rule 16b-3 or if such provision or action cannot be amended to effect such
compliance, be deemed null and void.

 

                (3)  An award under this Program is not transferable except by
will or the laws of descent and distribution, and is not subject to attachment,
execution, or levy of any kind.  The designation by a grantee of a designated
beneficiary is not a transfer for this purpose.

 

                (4)  A particular form of award may be granted to a grantee
either alone or in addition to other awards hereunder.  The provisions of
particular forms of award need not be the same for each grantee.

 

                (5)  Unless otherwise provided in the terms of an award, an
award will not give the grantee any rights as a shareholder until any shares
subject to or deliverable in settlement of the award are actually issued and
registered in the name of the grantee free of restriction.

 

(6)  An award may be granted for no consideration, for the minimum consideration
required by applicable law, or for such other consideration as the granting
authority may determine.

 

(7)  An award and any shares in settlement of an award may be evidenced in such
manner as the administrative authority determines, including by physical
instrument or certificate, by electronic communication, or by book entry.  In
the event of any dispute or discrepancy regarding the terms of an award, the
records of the administrative authority will be determinative.

 

(8)  The grant of an award under this Program does not constitute or imply a
contract of employment and does not in any way limit or restrict the ability of
the employer to terminate the grantee's employment, with or without cause, even
if such termination results in the expiration, cancellation, or forfeiture of
outstanding awards. 

 

(9)  A grantee will have only a contractual right to the shares or amounts, if
any, payable in settlement of an award under this Program, unsecured by any
assets of the Corporation or any other entity.

 

                (10)  This Program will be governed by the laws of the State of
New York and the United States of America, without regard to any conflict of law
rules.

 

8 

 

--------------------------------------------------------------------------------

 